     Case: 1:15-cv-09518 Document #: 284 Filed: 12/13/18 Page 1 of 8 PageID #:5235



                        IN THE UNITED STATES DISTR ICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVIS ION

UIRC-GSA HOLDINGS, INC.,                               )
                                                       )
                              Plaintiff,               )
              v.                                       )       Case No. 15 CV 9518
                                                       )
WILLIAM BLAIR & COMPANY, LLC.,                         )       Judge Robert W. Gettleman
and MICHAEL KALT,                                      )
                                                       )
                              Defendants.              )

                          MEMORANDUM OPINION A ND ORDER

          Plaintiff UIRC-GSA Holdings, Inc. sued William Blair & Company (“Blair”) and

Michael Kalt (collectively, “defendants”), alleging violations of the Copyright Act, 17 U.S.C.

§ 101 et seq. Defendants move to dismiss Count VI (copyright infringement), Count VII

(contributory infringement against Kalt) and Count VIII (vicarious infringement against Kalt),

arguing that plaintiff has failed to state a claim. For the following reasons, defendants’ motion

to dismiss is denied.

                                           BACKGROUND 1

          Plaintiff is a company that acquires and operates properties leased to the U.S. General

Services Administration (“GSA”) to be financed by the sale of bonds through its subsidiaries.

Defendant Blair was plaintiff’s investment banker and placement agent for certain bond

offerings, the proceeds of which were used to acquire a portfolio of real estate properties.

Defendant Kalt was plaintiff’s relationship manager at Blair.




1
    Well-pled facts from plaintiff’s complaint are presumed true for resolving defendants’ motion to
    dismiss. Firestone Financial Corp. v. Meyer, 796 F.3d 822, 826 (7th Cir. 2015).
   Case: 1:15-cv-09518 Document #: 284 Filed: 12/13/18 Page 2 of 8 PageID #:5236



       In Counts VI, VII and VIII, plaintiff alleges that, to successfully market a bond portfolio

to provide the funds to acquire properties leased to GSA, plaintiff created and used a Private

Placement Memorandum (“PPM I”), and an Indenture of Trust. Plaintiff owns the registered

copyright for both documents. Without plaintiff’s knowledge, defendants acquired a copy of

PPM I and willfully infringed on plaintiff’s copyright by copying original portions of PPM I for a

bond offering issued by Rainier GSA Portfolio I (“Rainier”). Defendants used parts of PPM I to

create two documents for Rainier: a confidential placement memorandum and an indenture of

trust. Defendants distributed these documents to potential investors in Rainier’s bond offering.

The proceeds of that offering would be used by Rainier to acquire GSA leased properties.

       For their bond offerings, plaintiff and Rainier hired the same investment bank, Blair, and

had the same relationship manager, Kalt. Plaintiff alleges that Kalt encouraged or assisted

Blair’s copyright infringement of plaintiff’s PPM I and Indenture of Trust.

                                    LEGAL STANDARDS

       Defendants move to dismiss under Fed. R. Civ. P. 12(b)(6). To survive a motion to

dismiss, plaintiff’s complaint must give fair notice of its claims and the grounds on which they

rest. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). The complaint must contain

enough facts to state a claim that is “plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quotation marks omitted), citing id. at 570. Plaintiff’s claims are plausible if the court

can “draw the reasonable inference” that defendants are liable for what the complaint alleges.

Id. In reviewing the complaint, the court takes allegations as true and draws all inferences in

plaintiff’s favor, but the court need not accept the complaint’s legal conclusions. Id. Plaintiff

need not “delineate every detail of [its] legal theory,” Robertson v. Allied Solutions, LLC, 902

F.3d 690, 695 (7th Cir. 2018), or plead “facts corresponding to the elements of a legal theory.”


                                                 2
   Case: 1:15-cv-09518 Document #: 284 Filed: 12/13/18 Page 3 of 8 PageID #:5237



Chapman v. Yellow Cab Cooperative, 875 F.3d 846, 848 (7th Cir. 2017). In ruling on a motion

to dismiss, a district court may consider documents attached to the pleadings when they are

referred to in the complaint and central to the claims. Geinosky v. Chicago, 675 F.3d 743, 745

n. 1 (7th Cir. 2012).

       A district court may also consider, by taking judicial notice, facts not subject to

reasonable dispute because it is generally known within the trial court’s territorial jurisdiction; or

can be accurately and readily determined from sources whose accuracy cannot reasonably be

questioned. Fed. R. Evid. 201(b). At defendants’ request, the court takes judicial notice of: the

definition of “Operating Lease,” according to the Government Accountability Office’s website;

the definition of “Extraordinary Call or Redemption,” according to the Municipal Securities

Rulemaking Board’s website; and the government’s usually-unconditional obligation to pay rent

for GSA leases, according to an article in an online business journal.

                                          DISCUSSION

       To state a claim of copyright infringement, the complaint must allege that,

(1) plaintiff owned a valid copyright, and (2) defendants copied original elements of plaintiff’s

work. Feist Publications, Inc. v. Rural Telephone Service Co., 499 U.S. 340, 361 (1991).

Defendants move to dismiss, arguing that plaintiff has failed to allege either element.

       First, defendants argue that plaintiff does not own a valid copyright because plaintiff

seeks copyright protection for forms of expression that lack a “minimal level of creativity.” Id.

at 358. Specifically, defendants argue that: the terms “Excess Cash Flow/Defeasance Reserve

Account” and “Cap Ex and Contingency Reserve Fund” are unprotectable fragments; the terms

“Excess Cash Flow Defeasance Reserve Account” and “Extraordinary Redemption” are

unprotectable expressions dictated solely by their function; and descriptions of GSA’s leasing


                                                  3
     Case: 1:15-cv-09518 Document #: 284 Filed: 12/13/18 Page 4 of 8 PageID #:5238



structure constitute unprotectable facts. Second, defendants argue that because their work is not

substantially similar to plaintiff’s, a reasonable person would not conclude that they had copied

original elements of plaintiff’s work.

1.      Valid copyright

        The Copyright Act does not protect facts, fragmented phrases, expressions dictated solely

by function, or subjects that can be expressed only in certain ways. See Harper & Row

Publishers, Inc. v. Nation Enterprises, 471 U.S. 539, 547 (1985) (facts); Alberto-Culver Co. v.

Andrea Dumon, Inc., 466 F.2d 705, 710–11 (7th Cir. 1972) (fragmented phrases); Incredible

Techs., Inc. v. Virtual Techs., Inc., 400 F.3d 1007, 1012 (7th Cir. 2005) (expressions dictated

solely by function); Seng-Tiong Ho v. Taflove, 648 F.3d 489, 499 (7th Cir. 2011) (subjects that

can be expressed only in certain ways). Defendants argue that these limitations on copyright

protection apply to the terms and definitions in plaintiff’s bond offering documents.

        Although defendants’ arguments may be meritorious at summary judgment or at trial,

they do not carry the day on a motion to dismiss. See Merritt Forbes & Company Inc. v.

Newman Investment Securities, Inc., 604 F. Supp. 943, 952 (S.D.N.Y. 1985) (denying summary

judgment for defendants on a copyright infringement claim concerning bond documents, and

holding that their originality was a triable issue of fact, when the plaintiff had submitted an

affidavit from the author, and the defendants had submitted two affidavits from people familiar

with the bond industry). Whether, for example, “Extraordinary Redemption” is a mere

fragment—or, instead, has “separate value as a composition”— cannot be resolved on a motion

to dismiss, even though the court takes judicial notice of how the term is defined by the

Municipal Securities Rulemaking Board. Alberto-Culver Co., 466 F.2d at 711. Without

affidavits, depositions or expert testimony, the court finds it plausible that the terms in plaintiff’s


                                                   4
     Case: 1:15-cv-09518 Document #: 284 Filed: 12/13/18 Page 5 of 8 PageID #:5239



documents show the “modicum of creativity” required for copyright protection. Feist, 499 U.S.

at 346; see also Continental Casualty Co. v. Beardsley, 253 F.2d 702, 704 (2d Cir. 1958) (“We

find nothing which, as a matter of law, prevents the copyrighting of forms and insurance

instruments . . . .”), quoted with approval in 1 Melville B. Nimmer and David Nimmer, Nimmer

on Copyright § 2A.11 (2018). And just as the terms themselves are creative enough, so too are

their definitions.

        The same reasoning applies to facts concerning GSA’s leasing structure. Although those

facts may indeed be unprotectable, plaintiff’s description of those facts may be an “original

collocation of words” worthy of copyright protection. Feist, 499 U.S. at 348. On a record this

sparse, defendants cannot show that plaintiff’s description of GSA’s leasing structure lacks even

a modicum of creativity by pointing to the Government Accountability Office’s definition of

“Operating Lease,” and a business journal’s claims concerning the government’s treatment of

GSA leases. “Without any factual record,” as Judge St. Eve wrote, “[the Court] cannot find that

the allegedly copied expression in the Placement Memoranda is unprotectable as a matter of law

. . . [.] Unlike songs or poems, GSA bond documents are complex financial documents relating to

a niche investment market . . . [.]” UIRC-GSA Holdings Inc. v. William Blair & Co., LLC.,

No. 15-CV-9518, 2017 WL 1163864, at *4 (N.D. Ill. Mar. 29, 2017) (denying defendants’ motion

to dismiss the fourth amended complaint, in which they had argued that plaintiffs sought

copyright protection of ideas, themes, and common phrases). Since then, defendants’ arguments

for dismissal have shifted slightly, but the factual record remains the same.

2.      Copying of original elements

        A plaintiff may prove copying by showing that, (1) the defendant had the opportunity to

copy the original, and (2) “the two works share enough unique features to give rise to a breach of


                                                 5
   Case: 1:15-cv-09518 Document #: 284 Filed: 12/13/18 Page 6 of 8 PageID #:5240



the duty not to copy another’s work.” Peters v. West, 692 F.3d 629, 633–34 (7th Cir. 2012).

Defendants argue that plaintiff’s allegations do not satisfy the second requirement, which courts

sometimes call “substantial similarity.” Id. Works are substantially similar when “an ordinary

reasonable person would conclude that the defendant unlawfully appropriated the plaintiff’s

protectible expression by taking material of substance and value.” Wildlife Express Corp. v.

Carol Wright Sales, Inc., 18 F.3d 502, 509 (7th Cir. 1994) (citation omitted).

        Here, a reasonable person would conclude that defendants appropriated plaintiff’s

documents. A few comparisons suffice:

Plaintiff’s Placement Memorandum (cont.)                       Defendants’ Placement Memorandum (cont.)

A separate Excess Cash Flow/Defeasance Reserve Ac-             A separate Excess Cash Flow/Defeasance Reserve
count shall be set aside to hold the net proceeds from         Fund shall be set aside to hold the net proceeds from
any of the following “Extraordinary Transactions:”             any of the following “Extraordinary Transactions:”
(i) proceeds received by any Borrowers from any                (i) proceeds received by any Borrowers from any
Property sale during the term of the Bonds, after de-          Property sale during the term of the Financing, if the
duction of all costs of sale; plus                             related Lease has been cancelled or terminated, after
(ii) net insurance or condemnation proceeds received           deduction of all costs of sale; plus
by any Borrowers in the event that all or a portion of         (ii) net insurance or condemnation proceeds received
any Property shall have been damaged, destroyed,               by any Borrowers in the event that all or a portion of
condemned or taken by eminent domain or sold under             any Property shall have been damaged, destroyed,
a reasonably apprehended threat of the same so as to           condemned or taken by eminent domain or sold un-
render the Property unsatisfactory for its intended            der a reasonably apprehended threat of the same so
uses, to the extent not reinvested in the Property; plus       as to render the Property unsatisfactory for its in-
(iii) any Bond proceeds allocable to any Identified            tended uses, to the extent not reinvested in the Prop-
Property that is not acquired within four weeks follow-        erty; plus
ing the initial issuance of the Bonds.                         (iii) any loan proceeds allocable to any identified
Such reserve account proceeds shall be applied pro             Property that is not acquired within 30 days follow-
rata toward redemption of the Bonds based upon their           ing the closing of the Financing (as reduced to the
respective outstanding principal amounts from time to          extent of the costs of the Financing already ex-
time.                                                          pended).
                                                               Such reserve fund proceeds shall be applied pro rata
                                                               toward redemption of the Bonds based upon their re-
                                                               spective outstanding principal amounts from time to
                                                               time.




                                                           6
   Case: 1:15-cv-09518 Document #: 284 Filed: 12/13/18 Page 7 of 8 PageID #:5241




Plaintiff’s Placement Memorandum (cont.)                        Defendants’ Placement Memorandum (cont.)

The Bonds will be subject to extraordinary redemption           The Bonds will be subject to extraordinary redemption
at par plus accrued, unpaid interest to the extent of net       at par plus accrued, unpaid interest to the extent of net
cash proceeds available from any of the following               cash proceeds available from any of the following
instances:                                                      instances:
(i) failure of any of the Borrowers to acquire their            (i) failure of any of the Borrowers to acquire their
Identified Properties within 28 days following the date         identified Properties within 30 days following the date
of initial issuance of the Bonds –to be redeemed based          of the closing of the Financing (to be applied pro rata
on the ratable amount of the $30,000,000 of Issuer              based on the respective outstanding principal amounts
loans allocable to those Identified Properties;                 of the Note allocable to those identified Properties);
(ii) occurrence of a casualty loss or a condemnation at         (ii) occurrence of a casualty loss or a condemnation at
a Property where:                                               a Property where:
  (a) the GSA terminates its lease as a result of such            (a) the U.S. Government terminates its Lease as a
  event—in such case the full net proceeds from the               result of such event (in such case the full net pro-
  casualty loss or condemnation are to be applied for             ceeds from the casualty loss or condemnation are to
  extraordinary redemption; or                                    be applied for extraordinary redemption); or
  (b) the Borrower does not apply the full net pro-               (b) the U.S. Government does not terminate its
  ceeds from such casualty loss or condemnation to-               Lease as a result of such event and the Borrower re-
  ward the replacement/modification of its Proper-                places/modifies the Property but the Borrower does
  ty—in such case the full remaining net proceeds are             not apply the full net proceeds from such casualty
  to be applied for extraordinary redemption.                     loss or condemnation toward the replace-
                                                                  ment/modification of its Property (in such case the
                                                                  full remaining net proceeds are to be applied for ex-
                                                                  traordinary redemption).

The GSA uses this firm/soft lease structure to accom-           The practice of dividing the lease term into firm and
modate statutory regulations which prohibit the GSA             soft periods allows the GSA to enter into operating
from entering into operating leases for which the net           leases which don’t require discrete congressional ap-
present value of the lease payments would exceed 90%            propriations (leases for which the net present value of
of the cost to build and own itself. Any lease for which        the lease payments exceeds 90% of the cost of the GSA
the net present value of the lease payments would ex-           to build and own a property itself are categorized as
ceed 90% is categorized as a capital lease, requiring a         capital leases which require discrete congressional ap-
discrete Congressional appropriation.                           propriations).


         (Tabulation added by the court). Because an ordinary reasonable person would conclude

that the placement memoranda share enough unique features to give rise to a breach of the duty

to not copy another’s work, the works are substantially similar.

                                                       ***




                                                            7
   Case: 1:15-cv-09518 Document #: 284 Filed: 12/13/18 Page 8 of 8 PageID #:5242



       Plaintiff’s allegations allow the court to draw the reasonable inference that

plaintiff owned a valid copyright, and that defendants copied original elements of plaintiff’s

work. Consequently, plaintiff has stated a claim for copyright infringement, and Count VI

survives defendants’ motion to dismiss. Defendants also moved to dismiss Counts VII

(contributory infringement against Kalt) and VIII (vicarious infringement against Kalt), arguing

that that those counts rise and fall with Count VI. Because Count VI survives, Counts VII and

VIII do as well.

                                        CONCLUSION

       Defendants’ motion to dismiss [Doc. 251] is denied. Defendants are directed to answer

the complaint on or before January 10, 2019. The parties are directed to submit a joint status

report using this court’s form on or before January 17, 2019. This case is set for a report on

status on January 30, 2019, at 9:10 a.m.

ENTER:         December 13, 2018



                                              __________________________________________
                                              Robert W. Gettleman
                                              United States District Judge




                                                 8
